Citation Nr: 0335710	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for chemical burns of the 
left foot, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision denied a rating in 
excess of 20 percent for chemical burns of the left foot.

The veteran requested a hearing before a Veterans Law Judge.  
However, in November 2002, the veteran withdrew his request 
for a hearing and asked that his claim be forwarded to the 
Board for adjudication.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that further assistance is 
required in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, to date, the veteran has not 
been afforded a VA examination report to assess his current 
level of disability.  In addition, although there is medical 
evidence of record attributing the veteran's loss of use of 
his left foot and leg to other disabilities, a January 2000 
letter signed by the veteran's private physician attributed 
the loss of use of his left foot and leg to his service-
connected chemical burns.  Accordingly, the Board finds that 
a VA examination is warranted before this claim may be fairly 
adjudicated.  In addition, the veteran has indicated that VA 
treatment notes covering the period of his appeal would help 
support his claim.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination that is appropriate to 
evaluating the current level of 
disability associated with the residuals 
of chemical burns to the veteran's left 
foot.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review 
before the examination.  The examiner is 
specifically asked to review the January 
2000 letter signed by the veteran's 
private physician that attributes the 
veteran's inability to use his left foot 
and leg to his service-connected chemical 
burns.  The examiner should comment on 
whether any loss of use of the left foot 
and leg may be attributed to the 
veteran's chemical burns.

2.  The RO should obtain the the 
veteran's VA treatment records from March 
2002 to the present.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




